Plaintiff in error, B. Rose, was convicted on an information charging that he did have possession of intoxicating liquor *Page 709 
with the intention of selling the same, and was by the court sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment an appeal was taken, by filing in this court on June 12, 1919, a duly certified transcript of the record proper. No brief has been filed, and no appearance made on behalf of plaintiff in error when the case was called for final submission.
The motion of the Attorney General to affirm the judgment for failure to prosecute the appeal is therefore affirmed.